                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

HAYNIE SMITH,
                                                    NO. 2:18-cv-00081-DEJ
                   Plaintiff,

       v.

ASHFORD UNIVERSITY,

                   Defendant.


                  STIPULATION FOR DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Haynie Smith, and

Defendant, Ashford University, through their respective attorneys, hereby stipulate to the

dismissal with prejudice of all pending claims in the above-captioned action, with each party

bearing its own fees and costs.

Dated this 6th day of September, 2019.
                                                KIMMEL & SILVERMAN, P.C.

                                                By: s/ Joseph C. Hoeffel
                                                    Joseph C. Hoeffel,
                                                    30 East Butler Pike
                                                    Ambler, PA 19002
                                                    Telephone: (215) 540-8888
                                                    Facsimile: (877) 788-2864
                                                    teamkimmel@creditlaw.com

                                                Counsel for Plaintiff Haynie Smith

Dated this 6th day of September, 2019.
                                                SNELL & WILMER, L.L.P.
                                                Brian J. Foster
                                                One Arizona Center
                                                400 E. Van Buren Street, Suite 1900
                                                Phoenix, Arizona 85004

                                                          -and-

                                                MICHAEL BEST & FRIEDRICH LLP



            Case 2:18-cv-00081-LA Filed 09/06/19 Page 1 of 2 Document 29
                                          By: /s/ Patricia L. Jenness
                                              Patricia L. Jenness, SBN 1082658
                                              100 East Wisconsin Avenue, Suite 3300
                                              Milwaukee, WI 53202
                                              Telephone: (414) 271-6560
                                              Facsimile: (414) 277-0656
                                              pljenness@michaelbest.com

                                              Michelle L. Dama, SBN 1041809
                                              One South Pinckney Street, Suite 700
                                              P.O. Box 1806
                                              Madison, WI 53701-1806
                                              Telephone: (608) 257-3501
                                              Facsimile: (608) 283-2275
                                              mldama@michaelbest.com

                                          Counsel for Defendant Ashford University




212245-0001\26396537.v1




            Case 2:18-cv-00081-LA Filed 09/06/19 Page 2 of 2 Document 29
